Title: From James Madison to James Madison, Sr., 6 January 1785
From: Madison, James
To: Madison, James, Sr.


Richmond Jany. 6th. 1785 Thursday
This day has put an end to our tedious Session. The principal Acts which have passed since my last, are 1. An Act remitting 1/2 of the Tax for the year 1785 within which was to have been collected that tax, and the tax of 1784 postponed into it. 2. An Act amending the tax on law proceedings &c. 3. An Act for clearing the navigation of Potowmac River. 4 An Act for clearing the navigation of James River. The former has passed in concurrence with a like Act of Maryland and establishes a Company for the purpose. The latter establishes a like Compy. for the like purpose. 5. An Act vesting in Genl. Washington a very handsome share in each of the Undertakings, in a form which was thought most likely to make the compliment admissible by his delicacy. The Genl. Assesst. has been put off till the next Session & is to be published in the mean time. Mr. Porter has a number of printed copies for our County. The inclosed Act for incorporating the Episcopal Church is the result of much altercation on the subject. In its original form it was wholly inadmissible. In its present form into which it has been trimmed, I assented to it with reluctance at the time, and with disatisfaction on a review of it. There has been some error in the case too, for it was unquestionably voted in the House that two laymen should be deputed from each Parish to the Convention spoken of. I had taken it for granted also that the Clergy were hereafter to be elected by the Vestries, and was much surprised on examining the Act since it was printed to find that the mode in which vacant parishes are to be filled, is left to be provided for by the Convention. I consider the passage of this Act however as having been so far useful as to have parried for the present the Genl. Assesst. which would otherwise have certainly been saddled upon us: & If it be unpopular among the laity it will be soon repealed, and will be a standing lesson to them of the danger of referring religious matters to the legislature. I have some business to regulate here which I have put off till the end of the Session, and have some thoughts of spending a week or two in the library of my friend the Attorney Genl. I do not wish my horses therefore to be here till Wednesday Sevennight. I do not know also but I may enter into a bargain here which will require the aid of the Money in the hands of my brother A. and of the payment to be made by Mr. Cowherd at Christmas. Apprize him of this that he may be ready to answer a call upon him. The inclosed letter from Judge Dandridge founded on a mistake will inform you that your bond has passed into his hands. With my regards to the family I am Yr. Dutiful son
J. Madison Jr
Whoever brings down my horses must bring a Portmanteau.

